DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The examiner acknowledges the AFCP 2.0 request 5/26/2021. However more than 2 hours is required to determine patentability of the claims and the after final is treated under pre-pilot procedure.
	The proposed amendment incorporates claims (4-3) and 8 into independent form. 
Response to Arguments
	Applicant’s arguments are directed to the combination of limitation in the proposed amended claim 1. The after final amendment is not entered and the arguments are considered moot. 
	Applicant argues that the evidence shows unexpected results which rebuts the finding of obviousness. Applicant relies on Table 1, [0113] and Fig. 1). Table 1 shows examples where the solids content is less than 2 wt%. The evidence does not show any results of up to 5 wt% as is within the scope of the proposed amendment to claim 1. Accordingly, the evidence is not commensurate with the scope of the claim. Similarly, the coating weight only shows weights up to 222 g/m2. Furthermore there is no evidence provided to show that the values in Table 1 are superior to examples in which solids content and coating weight is outside the claimed range.
2 or more in the examples. However, the range in YOKOUCHI is actually taught as 0.05-3 g/m2 (50-3000mg/m2) [0017] as described in the rejection. The overlapping range is considered obvious, MPEP 2144.05.I.
	Applicant argues the conductive uniformity of the thin film would be different in YOKOUCHI. However, the argument is not based on any claimed limitation. In addition, the examiner maintains that the same composition deposited by the same method can reasonably be expected to have the same properties.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN MURATA whose telephone number is (571)270-5596.  The examiner can normally be reached on M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL CLEVELAND can be reached on 5712721418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/AUSTIN MURATA/Primary Examiner, Art Unit 1712